DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 10/16/2020 are accepted by the Examiner.
Specification
The disclosure filed on 10/16/2020 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, an interleaving DAC comprising a first and second DACs, each of the first and second DACs having an independently adjustable bias voltage, the first and second DACs having respective first and second digital signal inputs and analog switching clock edge timing adjustment circuitry configured to independently adjust the timing of rising and falling edges of first and second digital switching clock signals used .

    PNG
    media_image1.png
    386
    395
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clara (US 20170237419 A1) discloses method for adjusting differential clock phase for reducing image spurs in output for converter circuit, involves generating control signals based on deviation, and utilizing input signals for generating pseudo-differential clock signals.
Speir (US 9654133 B2) discloses microprocessor-assisted calibration for analog-to-digital converter.
Lee (US 9608652 B2) discloses methods and apparatus for reducing timing-skew errors in time-interleaved analog-to-digital converters.
Nozaki (US 9553598 B2) discloses analog-to-digital converter and semiconductor integrated circuit.
Borey (US 20160182073 A1) discloses multi-stage analog-to-digital converter with digitally assisted calibration used in communication, has digital circuitry for computing correction terms in dedicated memory elements.
Baringer (US 20160020781 A1) discloses interleaved Delta-Sigma modulator.
Nozaki (US 8836551 B2) discloses analog digital converter (ADC) and correction circuit and correction method therefor.
Nozaki (US 20130027233 A1) discloses analog digital converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636